


 HR 3468 ENR: To designate the facility of the United

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the Second SessionBegun and held
		at the City of Washington on Thursday, the third day of January, two thousand
		and eight
		H. R. 3468
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 1704 Weeksville Road in Elizabeth City, North
		  Carolina, as the Dr. Clifford Bell Jones, Sr. Post
		  Office.
	
	
		1.Dr. Clifford Bell Jones, Sr.
			 Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 1704 Weeksville Road in Elizabeth City, North Carolina,
			 shall be known and designated as the Dr. Clifford Bell Jones, Sr. Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Dr.
			 Clifford Bell Jones, Sr. Post Office.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
